Name: Decision of the EEA Joint Committee No 92/1999 of 16 July 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: plant product;  deterioration of the environment;  health;  animal product
 Date Published: 2000-11-23

 Avis juridique important|22000D1123(17)Decision of the EEA Joint Committee No 92/1999 of 16 July 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 296 , 23/11/2000 P. 0056 - 0057Decision of the EEA Joint CommitteeNo 92/1999of 16 July 1999amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 62/1999 of the EEA Joint Committee of 28 May 1999(1).(2) Commission Directive 98/82/EC of 27 October 1998 amending the Annexes to Council Directives 86/362/EEC, 86/363/EEC and 90/642/EEC on the fixing of maximum levels for pesticide residues in and on cereals, foodstuffs of animal origin and certain products of plant origin, including fruit and vegetables respectively(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 11. The following indent shall be added in point 38 (Council Directive 86/362/EEC) in Chapter XII of Annex II to the Agreement: "- 398 L 0082: Commission Directive 98/82/EC of 27 October 1998 (OJ L 290, 29.10.1998, p. 25)."2. The following indent shall be added in point 39 (Council Directive 86/363/EEC) in Chapter XII of Annex II to the Agreement: "- 398 L 0082: Commission Directive 98/82/EC of 27 October 1998 (OJ L 290, 29.10.1998, p. 25)."3. The following indent shall be added in point 54 (Council Directive 90/642/EEC) in Chapter XII of Annex II to the Agreement: "- 398 L 0082: Commission Directive 98/82/EC of 27 October 1998 (OJ L 290, 29.10.1998, p. 25)."Article 2The texts of Directive 98/82/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 17 July 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 16 July 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 284, 9.11.2000.(2) OJ L 290, 29.10.1998, p. 25.